Citation Nr: 0211430	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  00-11 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether the severance of service connection for 
lumbosacral strain was proper.  

2.  Entitlement to service connection for bilateral knee 
disorder, claimed as secondary to a service-connected low 
back disability.  

3.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
left shoulder rotator cuff tear.  

(Following additional development on the issue of entitlement 
to service connection for asbestosis, the Board will prepare 
a separate decision addressing the issue)


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
October 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The veteran appeared and testified before the 
undersigned at a personal hearing that was held at the RO in 
June 2002.  

The Board is taking additional development on the issue of 
entitlement to service connection for asbestosis pursuant to 
the authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3, 099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claims currently being decided by 
the Board has been met.  

2.  A December 1997 rating decision granted service 
connection for lumbosacral strain, effective from March 1997, 
the date of receipt of the veteran's claim; in an October 
1999 rating decision, the RO proposed to sever service 
connection for lumbosacral strain, of which the veteran was 
notified by VA letter dated in December 1999; and, in a March 
2000 decision, the RO severed service connection for 
lumbosacral strain, effective from July 1, 2000.  

3.  Complaints of low back pain, treated in service, were 
resolved by the time the veteran was separated from service; 
there is no competent medical opinion of a nexus between 
currently diagnosed paravertebral muscle spasm of the 
lumbosacral spine, first shown many years after separation 
from active service, and service.  

4.  Evidence received since the RO's May 2000 decision 
severing service connection for lumbosacral strain does not 
contain competent medical opinion of a nexus, or link, 
between currently diagnosed paravertebral muscle spasm and 
the veteran's complaints of low back pain in service.  

5.  There is no persuasive medical opinion that the veteran's 
currently diagnosed bilateral femoral patellar syndrome is 
proximately due to or the result of a service-connected low 
back disability.  

6.  In a December 1997 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for left 
shoulder rotator cuff tear; he was provided notice of the 
decision and apprised of his appellant rights; he did not 
appeal; the RO's December 1997 rating decision became final.  

7.  Evidence obtained since the December 1997 RO decision, 
while new, is not relevant and probative nor, when viewed by 
itself or in conjunction with the evidence previously of 
record, is it so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The severance of service connection for lumbosacral 
strain was proper since the original grant of service 
connection for lumbosacral strain was clearly and 
unmistakably erroneous; paravertebral muscle spasm of the 
lumbosacral spine was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.105(d), 3.303, 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

2.  Bilateral femoral patellar syndrome is not proximately 
due to or the result of a service-connected low back 
disability.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

3.  The RO's December 1997 decision denying service 
connection for left shoulder rotator cuff tear is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2000).  

4.  New and material evidence sufficient to reopen the 
veteran's claim for entitlement to service connection for 
left shoulder rotator cuff tear has not been submitted 
subsequent to the RO's December 1997 decision; the 
requirements to reopen the claim have not been met.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156(a) (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C. § 5103A(f).  

The Board finds that the March 2002 and July 2001 Statements 
of the Case, provided to both the veteran and his 
representative, specifically satisfy the requirement at 
§ 5103 of the new statute in that they clearly notify the 
veteran and his representative of the evidence necessary to 
substantiate his claim.  Additionally, the Board finds that 
the duties to assist provided under the new statute at § 
5103A have also been fulfilled in that all evidence and 
records identified by the veteran as plausibly relevant to 
his pending claim in this decision have been collected for 
review, VA examinations were provided, VA medical records 
were obtained and associated with the claims folder, and the 
veteran appeared and testified at a personal hearing before 
the undersigned.  No further assistance is necessary to 
comply with the requirements of this new legislation, or any 
other applicable rules or regulations regarding the 
development of the pending claim.  

Law and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, service connection will be severed only where 
evidence establishes that the original grant of service 
connection was clearly and unmistakably erroneous, with the 
burden of proof being upon the Government.  Once service 
connection has been granted, it can be severed only upon VA 
showing that the rating decision granting service connection 
was clearly and unmistakably erroneous and only after certain 
procedural safeguards have been met.  See 38 C.F.R. § 
3.105(d); see also Daniels v. Gober, 10 Vet. App. 474 (1997).  
Thus, the burden of proof in severing service connection is 
on the Government, and this burden is the same as a 
claimant's burden in attempting to overturn a final decision 
on the basis of clear and unmistakable error (CUE).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:  (1) 
[E]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).

The Court has held that, "Once service connection has been 
granted, § 3.105(d) provides that it may be withdrawn only 
after VA has complied with specific procedures and the 
Secretary meets his high burden of proof."  See Wilson v. 
West, 11 Vet. App 383 (1998); see also Baughman v. Derwinski, 
1 Vet. App. 563, 566 (1991) ("In effect, § 3.105(d) places at 
least as high a burden of proof on VA when it seeks to sever 
service connection as § 3.105(a) places upon an appellant 
seeking to have an unfavorable previous determination 
overturned.").  See also Graves v. Brown, 6 Vet. App. 166, 
170 (1994) (holding that clear and unmistakable error is 
defined the same under 38 C.F.R. § 3.105(d) as it is under § 
3.105(a)).  

However, the evidence that may be considered under section 
3.105(d) is not limited to the evidence before the RO at the 
time of the initial service connection award.  See Daniels v. 
Gober, 10 Vet. App. 474, 480 (1997); Cf. Venturella v. Gober, 
10 Vet. App. 340, 342-43 (1997).  The Court reasoned that 
because section 3.105(d) specifically contemplates that a 
change in diagnosis or change in law or interpretation of law 
may be accepted as a basis for severance, the regulation 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that . . a service connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, the VA would be placed in the impossible situation 
of being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  See Venturella, at 342-43.  

In the present case, the Board notes that the procedural 
steps followed by the RO in proposing and effectuating the 
severance of service connection for lumbosacral strain 
satisfied the requirements of 38 C.F.R. § 3.105(d).  The 
October 1999 rating decision proposing severance set forth 
all of the material facts.  The veteran was notified of the 
proposed action, by VA letter dated in December 1999, and was 
given an opportunity to present additional evidence and offer 
hearing testimony if he chose to do so.  The veteran was 
advised in writing of the evidence required to contest the 
proposed severance.  

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Even where the premise of the error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  In order to find clear and 
unmistakable error in a prior adjudication, it must be 
determined (1) that either the correct facts known at the 
time were not before the adjudicator or the law then in 
effect was incorrectly applied, (2) that an error occurred 
based on the record and the law that existed at the time the 
prior decision was made, and (3) that, had the error not been 
made, the outcome would have been manifestly different. 
Grover v. West, 12 Vet. App. 109, 112 (1999); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

In the instant case, the legal criteria for taking such an 
action must be reviewed.  An award of service connection will 
be severed only where evidence establishes that it is clearly 
and unmistakably erroneous, the burden of proof being upon 
the Government. 38 C.F.R. § 3.105(d).  A change in diagnosis 
may be accepted as a basis for severance action if the 
examining physician or physicians or other proper medical 
authority certifies that, in light of the accumulated 
evidence, the diagnosis on which service connection was 
predicated is clearly erroneous.  Id.  This certification 
must be accompanied by a summary of the facts, findings, and 
reasons supporting the conclusion. Id.  When severance of 
service connection is considered warranted, a rating 
proposing severance will be prepared setting forth all 
material facts and reasons and submitted to Central Office 
for review without notice to the claimant or his 
representative. Id.

The October 1999 proposal to sever service connection for 
lumbosacral strain, implemented in May 2000, reviewed the 
veteran's service medical records as well as a VA medical 
examinations conducted in October 1997, and other VA and 
private medical records.  The proposal specifically stated 
that the evidence failed to establish that a chronic back 
disorder began in service, given the absence of medical 
treatment for 18 years.  Given the lack of continuity of 
treatment, chronic back pathology was not shown.

The grant of service connection for lumbosacral strain, 
accomplished in the rating action of December 1997, was 
severed in May 2000 by reason of clear and unmistakable 
error.

Accordingly, for the originating agency to determine that 
there was clear and unmistakable error in the December 1997 
rating decision required that they make this determination 
based upon the evidence which was of record at the time that 
the grant was made.  The service medical records reflect that 
at the time of his enlistment physical examination, no 
complaints or findings regarding the back were recorded.  
However, approximately 3 weeks later, the veteran was seen 
for complaints of back pain.  Following examination, low back 
pain secondary to strain was diagnosed.  He was referred to 
the orthopedic clinic where he was found to have trophism of 
the spine, confirmed by x-ray.  He was seen in April 1976 for 
complaints of back problems, giving a history of low back 
pain since boot camp; however, he claimed that he had just 
hit his back on a hatch while going through the hatch.  The 
diagnoses were trauma to the left lumbosacral area and 
lipoma, left lumbar area.  In March 1977, he received facial 
lacerations when he fell down some stairs and was also seen 
for complaints of low back pain.  Examination found him to 
have discomfort in the right lumbosacral area.  The diagnosis 
was low back pain, secondary to trauma falling down stairs.  
Treatment consisted of moist heat and ice massage.  Other 
then a May 1978 medical report noting a history of low back 
pain, his subsequent service medical records do not reflect 
any complaints or symptomatology associated with low back 
pain.  The report of his September 1978 service separation 
physician examination indicates that his spine was normal.  
Hence, there is no evidence of any bony pathology of the 
spine or underlying pathology shown for the veteran's low 
back pain, other then acute pain due to trauma, which, in the 
absence of subsequent service medical records showing any 
complaints or symptomatology pertaining to low back pain, 
appears to have resolved by the time the veteran was 
separated from active duty service.  

Post-service, the earliest indication of, or record of, 
complaints of low back pain are not shown until April 1996, 
almost eighteen years after his separation from active 
military service.  The earliest post-service VA examination, 
conducted in October 1997, diagnosed paravertebral muscle 
spasm of the lumbar spine.  X-rays of the lumbosacral spine 
revealed normal alignment, well maintained disc spaces, and 
no evidence of fracture, dislocation or destructive bone 
lesion or other significant finding.  

Service connection was granted on the basis of a inservice 
injury to the back, and continued symptoms thereafter.  
However, a review of the records does not reflect that a 
nexus between the inservice injury and the back pathology 
shown 18 years later had been established.  Had the evidence 
available in December 1997 been carefully considered and 
analyzed, service connection would never have been granted. 
Therefore, the Board concludes that action by the RO which 
granted service connection for lumbosacral strain was clearly 
and unmistakably erroneous, and the subsequent rating 
decision severing benefits was proper. 

Service Connection-Secondary Basis

In a December 1997 rating decision, the RO denied the veteran 
entitlement to service connection for bilateral knee 
condition, on a direct basis.  Although the veteran was 
notified of the decision and advised of his appellate rights, 
he did not appeal the RO's decision and it became final.  

In August 1999, VA received the veteran's application for 
service connection for bilateral knee condition, but not on 
the theory of a direct basis; rather, he now contends that 
his bilateral knee condition is proximately due to or the 
result of a service-connected low back disorder.  

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a); see also Harder 
v. Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation 
has been interpreted to permit service connection for the 
degree of aggravation to a nonservice-connected disorder that 
is proximately due to or the result of a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Under such circumstances, the veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.  

In the veteran's case, he maintains that his low back 
disorder is the proximate cause of his bilateral knee 
condition.  However, the veteran is not currently service 
connected for a low back disability.  Service connection for 
lumbosacral sprain was severed by the RO's May 2000 rating 
decision, which the Board, in this decision, has found 
appropriate.  Hence, there is no service-connected low back 
disability to cause, on a secondary basis, the veteran's 
bilateral knee condition.  Service connection for bilateral 
knee condition on a secondary basis is denied.  

New and Material

The RO denied the veteran entitlement to service connection 
for left shoulder rotator cuff tear in a December 1997 rating 
decision on the basis that a left shoulder disorder was not 
shown in service; left shoulder rotator cuff tear was first 
shown many years after the veteran's separation from service; 
and there was no competent medical opinion of a nexus or link 
between recently diagnosed left shoulder rotator cuff tear 
and a disease or injury in service.  In reaching this 
decision, the RO reviewed the veteran's service medical 
records, VA outpatient and hospitalization treatment records, 
and VA examination report of October 1997.  The veteran was 
notified of the decision and advised of his appellate rights; 
however, he did not appeal the December 1997 rating decision, 
and it became final.  In August 1999, the RO received the 
veteran's application to reopen his claim for entitlement to 
service connection for left shoulder rotator cuff tear.  

If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the veteran's claim, the denial is final and is not subject 
to revision upon the same factual basis.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 
95, 98 (1993).  In addition, for the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  There is no 
requirement, however, that in order to reopen a claim, that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly 
rejecting the standard for determining whether new and 
material evidence had been submitted sufficient to reopen a 
claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  The December 1997 RO 
decision is final.  Furthermore, as that decision is the last 
final decision of record, the evidence that has been 
associated with the file since then is the evidence that must 
be considered in connection with the new and material 
evidence inquiry.  If the Board's decision is favorable to 
the claimant, the claim must be reopened and decided on the 
merits.  See Glynn v. Brown, 6 Vet. App. 523, 528-29. (1994).  

The evidence associated with the claims file since the RO's 
December 1997 decision consists of the veteran's VA 
outpatient treatment records for June 1998 to September 1999 
and the veteran's testimony presented at his personal hearing 
held before the undersigned.  These VA outpatient treatment 
records do not reflect treatment for complaints pertaining to 
left shoulder rotator cuff tear.  He did not show for a 
scheduled VA examination in October 1999.  During the 
veteran's personal hearing held before the undersigned, he 
chose not to discuss his attempt to reopen his claim for left 
shoulder rotator cuff tear.  

Hence, the only new evidence presented subsequent to the RO's 
December 1997 decision is the veteran's VA outpatient 
treatment records for June 1998 to September 1999.  These 
medical records are new in the sense that they have not been 
reviewed before; however, since they do not contain any 
reference to left rotator cuff tear, they obviously are not 
relevant and probative to the issue at hand.  There is still 
no competent medical evidence of record, or medical opinion, 
of a nexus between the veteran's currently diagnosed left 
shoulder rotator cuff tear and his active military service.  

Accordingly, the Board finds that the newly submitted 
evidence, in combination with other medical and lay evidence 
now of record, does not meet the regulatory standard of 
evidence "which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  See 38 C.F.R. § 3.156(a).  

Having determined that new and material evidence has not been 
added to the record, the analysis must end and the veteran's 
claim for entitlement to service connection for left shoulder 
rotator cuff tear is not reopened.  See 38 C.F.R. § 3.156(a); 
see also Anglin v. West, 203 F.3d 1343, 1347 (2000); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 327 (1999); Smith v. 
West, 12 Vet. App. 312, 315 (1999).  


ORDER

Severance of service connection for lumbosacral strain being 
appropriate, the veteran's claim contesting the severance is 
denied.  

Service connection for bilateral knee disorder, claimed as 
secondary to a service-connected low back disability, is 
denied.  

In the absence of new and material evidence, the petition to 
reopen a claim for entitlement to service connection for left 
shoulder rotator cuff tear is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.
















 

